

EXHIBIT 10.8
 
2005 SUPPLEMENTAL RETIREMENT PLAN
 

*  
This is an Agreement (the “2005 Plan”), entered into as of the date set forth on
the Summary Schedule which is attached hereto and made a part hereof, and as
amended from time to time thereafter, by and between GREEN MOUNTAIN POWER
CORPORATION (hereinafter “Company”) and the Executive named on the Summary
Schedule (hereinafter “Executive”).

*  
WHEREAS, the Executive has provided valuable services to the Company and the
Company desires to retain the Executive’s valuable services and to aid in
providing retirement and death benefits to the Executive and his beneficiaries;

*  
WHEREAS, the Executive is a highly compensated managerial employee;

WHEREAS, the Executive and the Company entered into an Amended Supplemental
Retirement Plan on April 20, 1995 (the “Plan”);


WHEREAS, the Plan was amended by resolutions adopted by the Company’s Board of
Directors on December 30, 2004, in order to assure the Plan’s exemption from the
limitations and requirements prescribed by Section 409A of the Internal Revenue
Code of 1986, as amended, and to approve the establishment of this 2005 Plan;


WHEREAS, the Executive and the Company wish to enter into this Agreement to
memorialize the terms of the 2005 Plan;



*  
WHEREAS, the retirement and death benefits provided herein constitute an
important and integral portion of the Executive’s financial and retirement
planning; and

*  
WHEREAS, in reliance on the availability of the benefits provided Executive
herein, Executive has chosen to forego obtaining benefits from other sources.

*  
NOW THEREFORE, the Company and the Executive in consideration of the terms and
conditions set forth herein hereby mutually covenant and agree as follows:

1.  
Benefit Payments. Unless the Executive’s employment is terminated for cause
(gross misconduct) on or before December 31, 2005, the Company will pay the
Executive the monthly benefit set forth on the Summary Schedule. The first
payment of such monthly benefit shall be paid on January 1, 2006. The payment of
such monthly benefit shall continue thereafter for fifteen years. If the
Executive dies on or after January 1, 2006 and before the payments guaranteed
for fifteen years have been paid, the unpaid balance of the actual payments
guaranteed for fifteen years will continue to be paid by the Company to the
beneficiaries named in the Summary Schedule. If the Executive dies before
January 1, 2006 and before the Executive’s employment is terminated for cause
(gross misconduct), then the monthly benefit set forth on the Summary Schedule
shall be paid by the Company to the Executive’s beneficiaries named in the
Summary Schedule for fifteen years.

 

2.  
Death Benefit. If the Executive dies after payment of the monthly benefits to
the Executive have commenced pursuant to Paragraph 1 above, then the Company
shall pay to the Executive’s beneficiaries named in the Summary Schedule an
additional benefit of One Hundred Thousand Dollars ($100,000.00).

 

3.  
Benefits on a Change in Control. Upon a termination of employment within the
meaning of a certain Letter Agreement by and between the Company and the
Executive that concerns a change in control of the company (the “Letter
Agreement”), as such Letter Agreement may be modified from time to time) and
before January 1, 2006 for any reason following a Change in Control (as defined
in the Letter Agreement) except for cause (gross misconduct), the Executive
shall be deemed to have satisfied all requirements for the receipt of benefits
under this 2005 Plan. The Company will pay to the Executive a single lump sum
benefit in lieu of the payments otherwise due under the terms of this 2005 Plan
on the date that is six (6) months after the Executive’s termination of
employment. Said lump sum payment shall be the present value equivalence of the
amount per month set forth on the Summary Schedule guaranteed for fifteen years
commencing within thirty days of the Executive’s termination of employment and
shall not be reduced to reflect that the payment date precedes the Executive’s
attaining age 65. The interest rate used to calculate the present value of the
amount per month set forth in the Summary Schedule shall be the “Applicable
Interest Rate” as defined in the Employees’ Retirement Plan of Green Mountain
Power Corporation (“the Retirement Plan”) or, if the Retirement Plan shall cease
to define Applicable Interest Rate, such similar interest rate as shall be used
under the Retirement Plan or a similar plan to determine the present value of
benefits payable in a lump sum. The timely payment of such lump sum benefit to
the Executive shall be treated as compliance with the provisions of Section 11
hereof.

 

4.  
Disability; Leave of Absence. If the Executive shall become disabled within the
meaning of the long-term disability plan of the Company and prior to termination
of employment with the Company, the Executive shall be considered to be
continuing in employment as an executive for as long a such disability exists,
but not after December 31, 2005, and the Executive’s salary as referred to on
the Summary Schedule shall be deemed to be the Executive’s annual base
compensation on the date of onset of the disability.

 

5.  
Executives of Subsidiaries. For purposes of this 2005 Plan, employment by the
Company shall include employment by a wholly-owned subsidiary of the Company.
The transfer of an Executive from the Company to any wholly-owned subsidiary of
the Company, or from any wholly-owned subsidiary to the Company, or from one
wholly-owned subsidiary to another shall not constitute a termination of such
Executive’s employment by the Company under this 2005 Plan.

 

6.  
Employment and Other Rights. This 2005 Plan creates no rights whatsoever in the
Executive to continue in the employ of the Company for any length of time, nor
does it create any rights in the Executive or obligations on the party of the
Company except as set forth herein.

 

7.  
Anti-Alienability Clause. Neither the Executive nor any beneficiary shall
transfer, assign, pledge, mortgage or encumber any of the benefits and payments
hereunder. The benefits shall not be subject to seizure, lien, judgment,
alimony, levy, garnishment, or attachment. In the event that the Executive or
any beneficiary shall attempt any of the acts described in this Paragraph, then
the payment of installment payments or benefits by the Company shall immediately
terminate.

 

8.  
No Effect on Other Plans. Nothing contained herein shall affect any right or
privilege of the Executive with regard to other employee plans the Company has,
or may have in the future.

 

9.  
Reorganization of the Company. In addition to those rights granted Executive
under a certain Letter Agreement dated December 6, 1998 that concerns a change
in control of the Company, the Company agrees that it will not merge or
consolidate with any other company, business, corporation, partnership, or
organization, and that it will not permit any of its activities to be taken over
unless and until the succeeding or continuing corporation expressly assumes all
rights, duties, privileges and obligations herein set forth. In the event the
Company fails to comply with this provision, the Executive or Executive’s
beneficiary, as the case may be, shall be entitled to benefits equal to one
hundred percent (100%) of those otherwise provided herein. If benefits are
payable under the above-identified Letter Agreement, then the Executive shall be
deemed to have satisfied all requirements for the full vesting of benefits under
this Agreement on the day prior to termination of employment with the Company.

 

10.  
Unsecured Provisions. The rights of the Executive under this 2005 Plan, and of
any beneficiary shall be solely those of an unsecured creditor of the Company.
Any asset acquired by the Company in connection with any obligation herein shall
not be deemed to be held in trust for the Executive or beneficiary. All such
assets remain general, unpledged assets of the Company.

 

11.  
Communications. Any notice or communication shall be made in writing and
addressed as the case may be to the principal offices of the Company and the
principal residence of the Executive. Each party shall notify the other of a
change of address of the principal office and principal residence.

 

12.  
Facility of Payment. If any installment or payment is required to be made by the
Company under this 2005 Plan to any person under a legal disability at the time,
then the Company may, in its sole discretion, make the payment in any of the
following ways:

 

A.  
Directly to the person.

 

B.  
To the legal representative of the person.

 

C.  
To some near relative of the person, said payment is to be used for the latter’s
benefit.

 

D.  
Directly for the payment of expenses relating to the health, maintenance,
support and education of the person.

 

*  
Any such payment by the Company shall be a discharge of the obligation to make
said payment. The Company shall not be liable for making the payment to any of
the parties enumerated above.

13.  
Arbitration. In the event of any dispute arising between the parties to this
2005 Plan, the parties agree that such controversy shall be settled exclusively
by arbitration in Burlington, Vermont, in accordance with the rules of the
American Arbitration Association. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. In the event that the Executive prevails
and is awarded benefits or money damages by the arbitrator, such benefits or
damages shall be equal to one hundred twenty-five (125%) of the benefits or
damages otherwise due under this 2005 Plan; however, if the arbitrator finds
that the Company acted in good faith, such benefits or damages shall only be
equal to one hundred percent (100%) of the amount due under this 2005 Plan.

 

14.  
Attorney’s Fees. The Company shall pay the Executive or his beneficiaries all
costs and expenses, including reasonable attorney’s fees and arbitration costs,
incurred by them in reasonably exercising any of their rights hereunder, or in
enforcing any terms, conditions, or provisions hereof.

 

15.  
State Law. This 2005 Plan shall be construed under the laws applicable to
agreements made entirely within the State of Vermont.

 

16.  
Revocability. This 2005 Plan may be revoked or amended in whole or part only by
writing signed by both parties hereto (except as set forth in Paragraph 17
below).

 

17.  
Amendment. Notwithstanding any other provision of this 2005 Plan, in the event
of a substantial change in the federal income tax laws affecting the economic
viability of this 2005 Plan, the Board of Directors may amend the Plan by
freezing the Executive’s salary level for purposes of this 2005 Plan at the
level as of date of the amendment, provided, however, that this right to amend
shall terminate upon a change in control of the Company as “change in control”
is defined in a certain Letter Agreement between the Executive and the Company
dated December 6, 1998 that concerns such an event.

 

18.  
Whole Agreement. This writing contains the whole agreement of the parties
concerning the 2005 Plan, with no other understandings or provisions other than
what is contained herein.

 
ACKNOWLEDGMENT OF ARBITRATION
 

*  
The parties hereto understand that this 2005 Plan contains an agreement to
arbitrate. After signing this document, the parties understand that they will
not be able to bring a lawsuit concerning any dispute that may arise which is
covered by the arbitration agreement, unless it involves a question of
constitutional or civil rights. Instead, the parties agree to submit any such
dispute to an impartial arbitrator.

*  
EXECUTED this 27th day of May, 2005.



IN THE PRESENCE OF:


/s/Penny Collins         /s/Stephen C. Terry
(as to both)      Executive


/s/Donald J. Rendall, Jr.   GREEN MOUNTAIN POWER CORPORATION
(as to both)
                                                                                                               
By: /s/ Christopher L. Dutton
Duly Authorized Agent


--------------------------------------------------------------------------------



2005 SUPPLEMENTAL RETIREMENT PLAN
 
SUMMARY SCHEDULE
 
1. Name of Executive:   Stephen C. Terry


2. Address:    15 Sheldon Lane
Middlebury, Vermont 05773


3. Date of Agreement:   May 27, 2005.


4. Monthly Retirement Benefit:  33% of the Executive’s Salary from the Company
for the 12 months before termination of employment divided by 12 less the
monthly benefit payable to the Executive (in the same form of benefit) under the
Amended and Restated Supplemental Executive Retirement Plan between the Company
and the Executive dated April 20, 1995.


5. Beneficiaries:    My wife, Sally W. Johnson, if living; otherwise
equally to my children, William West Terry, Joshua
H. Terry and Megan Foster.


In the event there are no surviving beneficiaries, then the benefit shall be
paid to the Executive’s estate.



Dated at Colchester, Vermont, this 27th day of May, 2005.


WITNESS:


/s/Penny Collins        /s/Stephen C. Terry
(as to both)      Executive




GREEN MOUNTAIN POWER CORPORATION


/s/Donald J. Rendall, Jr.       /s/Christopher L. Dutton   
(as to both)        Duly Authorized Agent
